Citation Nr: 0840965	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  91-40 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease with pacemaker implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to May 
1971.  He served in Vietnam, and his awards and decorations 
include the Silver Star.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim to 
reopen his claim for service connection for arteriosclerotic 
heart disease.  In July 1996, the Board reopened his claim 
and remanded it back to the RO.

In October 2001 and July 2007, the veteran testified at a 
hearing at the RO before Veterans Law Judges who are 
signatories to this remand.  The transcript of the October 
2001 hearing is unavailable.  A transcript of the July 2007 
hearing is of record.  

When this case was most recently before the Board in December 
2007, it was decided in part and remanded in part.  It is now 
before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was most recently remanded so that a VA 
examination and an opinion could be obtained, because VA 
examinations had not answered a question posed in a prior 
remand, namely whether the veteran's current heart disease 
was first manifested during service.  

In the most recent VA examination conducted in May 2008, the 
examiner responded to the questions that were asked in the 
December 2007 Board Remand.  The examiner found that viral 
pericarditis and, perhaps, myocarditis were present in 
service, and that those conditions were not likely related to 
current bradycardia.  The examiner did not explicitly state 
where there were current residuals of the heart disease 
identified in service or whether there was current heart 
disease in addition to bradycardia.  Opinions on these 
matters are required in order to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. The examiner that conducted the May 
2008 examination should review the claims 
folders and answer the following 
questions:  Does the veteran have any 
current residuals of the viral 
pericarditis or viral myocarditis 
identified in service?  What are the 
current cardiac diagnoses for the 
veteran?  Are any of the current 
diagnoses related to a disease or injury 
in service, and if so, how?  The examiner 
should provide reasons for all opinions.  

If the physician who provided the May 
2008 examination is not available, 
another qualified physician should review 
the claims folder and provide the 
necessary opinions.  Any recommended 
examinations should be performed.

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


			
	Wayne M. Braeuer	Shane A. Durkin
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


